Citation Nr: 1701083	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  12-13 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to an evaluation in excess of 10 percent for the service-connected left hip femur trochanter fracture.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to November 1990. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2015, the Veteran testified at a videoconference hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

In May 2015, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

In May 2015, the Board remanded the Veteran's lumbar spine disability claim in order for a VA medical opinion to be obtained as to the etiology of the Veteran's current lumbar spine disability.  Pursuant to the May 2015 Board remand, the Veteran was provided a VA examination in August 2015.  The VA examiner noted the Veteran's report of pulling his back in service as well as his complaints of back pain off and on following discharge from service.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with degenerative arthritis of the spine.  However, the examiner opined that the Veteran's previously diagnosed lumbosacral strain was less likely than not incurred in service based on her finding that a lumbosacral strain is an acute and transitory condition, not likely to expect long-term complications, and no permanent or chronic residuals are subject to service connection.  Pertinently, the examiner did not provide any opinion as to the etiology of the Veteran's diagnosed degenerative arthritis of the spine.  On the contrary, the examiner only addressed the Veteran's previously diagnosed lumbosacral strain.  As such, the Board finds that the VA examiner's opinion is inadequate for evaluation purposes and that an addendum opinion should be obtained on remand which addresses the etiology of the Veteran's degenerative arthritis of the spine.    

With regard to the Veteran's claim of entitlement to an increased disability rating for left hip femur trochanter fracture, the Board notes that for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2016), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  38 C.F.R. 
§ 4.59 (2016). 
Pursuant to the May 2015 Board remand, the Veteran was provided a VA examination for his left hip femur trochanter fracture in August 2015.  Pertinently, the Veteran complained of discomfort and shooting pain in the left hip.  Upon examination, range of motion testing of the Veteran's left hip revealed flexion to 110 degrees, extension to 25 degrees, abduction to 35 degrees, adduction to 25 degrees, external rotation to 50 degrees, and internal rotation to 30 degrees.  Notably, the examiner documented pain on flexion testing.        

In Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011), the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, it was not explicitly reported at what point in the range of the left hip that pain began.  Pertinently, these findings may provide the Veteran with an increased disability rating for his left hip femur trochanter fracture. 

Additionally, with regard to range of motion testing conducted during the August 2015 VA examination for the Veteran's left hip femur trochanter fracture, the Board notes that in Correia v. McDonald, 2016 WL 3591858, No. 13-3238, (Vet. App. July 5, 2016), the Court noted the final sentence of § 4.59 which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case, the August 2015 VA examiner addressed the Veteran's left hip femur trochanter fracture with respect to weight-bearing testing.  She also performed range of motion testing of the Veteran's left hip.  However, it is unclear as to whether she performed both active and passive range of motion testing of the Veteran's left and right hip.  Although range of motion testing was taken on both the Veteran's left and right hip, the examiner did not specify whether such testing was taken during active or passive motion.  Notably, in Correia, the Court found similar range of motion testing to be inadequate.  
    
VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2016); see 38 C.F.R. § 19.9 (2016).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  In light of the foregoing, the Board finds that additional examination of the Veteran's left hip is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the August 2015 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion as to the etiology of the Veteran's degenerative arthritis of the lumbar spine.  The examiner is requested to review all pertinent records associated with the claims folder, including the Veteran's service treatment records, post-service medical records, and lay statements.

The examiner is asked to state an opinion as to whether it is at least as likely that the Veteran's degenerative arthritis of the lumbar spine manifested during, or as a result of, active service.  The examiner should consider the Veteran's report of pulling his back in service as well as his report of recurrent back pain on February 1989 and October 1990 examinations. 
If the examiner determines that an opinion cannot be made without examination of the Veteran, such examination must be provided.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. Schedule the Veteran for appropriate VA 
examination(s) to assess the orthopedic manifestations of the Veteran's service-connected left hip femur trochanter fracture.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right hip.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.   

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




